Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 4/8/2022.
Claims 1, 14, and 20 have been amended.
Claims 5, 9, 18, and 19 have been cancelled.
No claims have been added.
Claims 1-4, 6-8, 10-17, and 20 are pending.

DETAILED ACTION
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 is identified as “currently amended”, however, there are no markings to indicate changes to the claim language.  This notice is being provided as a courtesy to Applicant and no notice of non-compliance is being issued at this time, however, failure to provide correct status identifiers and proper claim amendment marking in future responses will result in  notice of non-compliance. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-8, 10-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1) and/or system and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 14, and 20 recite adding tags to pages in response to performing preset operations and determining association scores.  The limitations of transmitting information, detecting/performing operations (including requests), adding data (including tags), generating values, and displaying values/data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of managing personal behavior or relationships or interactions between people which represents the abstract idea of certain methods of organizing human activity. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor, server, and/or computer to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a computer memory, machine-readable medium, and/or storage device with executable instructions to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 10-12, and 15, recite further elements related to the performance of preset operations and value determination steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2, 10-12, and 15are ineligible.
Claims 3 and 16 recite further elements related to specific types of interaction.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of interactions do not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 3 and 16 are ineligible.
Claims 4, 6-8, and 17, recite further elements similar to the tag and value display steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 4 and 17are ineligible.
Claim 13 recites further elements related to the value determination steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the addition of merely providing permissions based on the determined values also falls within the identified abstract idea.  These additional permission steps do not render the claimed invention to go beyond the abstract idea.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 13 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (Patent No. US 10,803,648 B1) in view of Kulik et al. (Pub. No. US 2015/0066832 A1) in further view of Zhou (CN 103729771 A).
In regards to Claims 1, 14 ,and 20, Walton Discloses:
A method/system for displaying information, comprising: 
detecting that the first user performed a first preset operation on a page of a second user, (column 8, ¶  4, shows content posted by users to be viewed by other users (“page of a second user”) and viewing users interacting with the content with reactions, comments, etc. (“detection that the first user performs a first preset operation”))
wherein the page of the second user is used for displaying contents shared by the second user, (column 8, ¶  4, shows content posted by users to be viewed by other users (“page of a second user”))
the first preset operation is used for requesting to add a user tag corresponding to the second user for the first user, (FIG. 4C; column 8, ¶  4, shows viewing users interacting with the content with reactions, comments, etc., viewer reactions/comments/etc. (i.e. “tags”) are added to the page (this can include data and/or pictures identifying the users (see also column 14, ¶ 2), the entering of the tags would indicate a request to add it to the page/content)
adding the user tag for the first user (FIG. 4C; column 8, ¶ 4, shows viewing users interacting with the content with reactions, comments, etc., viewer reactions/comments/etc. (i.e. “tags”) are added to the page (this can include data and/or pictures identifying the users (see also column 14, ¶ 2))
generating an initial association value for expressing an association degree between the first user and the second user; (column 8, ¶ 2, shows affinity scores being determined, including between users  (see also column 7, ¶  3))
displaying the initial association value on the page. (column 12, lines 8-18, shows affinity values (“association values”) translated into icon size, this displays higher affinities as large icons for display on the page, this would allow the user to identify responders based on strength of association)
receiving a new user tag transmitted by the second user by virtue of the used terminal equipment, and changing the user tag corresponding to the second user to the received new user tag in response to receiving a request transmitted by the second user by virtue of used terminal equipment and used for requesting to change the user tag. (column 9, ¶  3, shows the ability to customize the icons used for responders (forming “new” tag), specifies that the customization can be in response to a request made by the viewing user interacting with the page/content/system (customization of icons/tags for responding users is further discussed in multiple places throughout the reference)).
Walton does not explicitly disclose that the first preset operation triggers a prompt for a second preset operation that is performed in order to complete the first preset operation, however, Kulik teaches:
transmitting operation prompt information to terminal equipment used by a first user in response to [detection that the first user performs a first preset operation on a page of a second user] ([0005]; [0006], a user is prompted to authenticate that they are human (CAPTCHA) when performing activities (such as comments, etc.); [0044]; [0045], shows additional actions, such as tagging; NOTE: Although [0005] and [0006] appear in the background section, this demonstrates possession of this technology including for this particular use.  Additionally, in [0069]-[0076] (see also [0033]; [0033]; [0052]) Kulik ties the techniques of using the CAPTCHA for curtailing bot use to the invention of the reference through the discussion of identifying bots used for negative purposes.)
the operation prompt information is used for prompting the first user to perform a second preset operation; ([0005]; [0006], second preset operation = CAPTCHA authentication)
[adding the user tag for the first user] in response to detecting that the first user completes the second preset operation; ([0005]; [0006]; [0044]; [0045]; [0069]-[0076], as described above, user must complete the second task before a request to add a comment/tag/etc. is completed)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Walton so as to have included the above steps for the first preset operation triggering a prompt for a second preset operation that is performed in order to complete the first preset operation, as taught by Kulik in order to curtail the use of bots to exploit the system (Kulik, [0005]; [0006]). 
Walton/Kurlic does not explicitly disclose, but Zhou teaches:
displaying user information of the first user having the user tag to the terminal equipment used by the second user in response to receiving a request transmitted by the second user by virtue of used terminal equipment and used for requesting to view the first user having the user tag, wherein the user information comprises a latest association value between the first user and the second user. ([0061]-[0064], users can access information regarding other users (including intimacy/association data) by selecting an icon/tag pertaining that that user)
It would have been obvious to one of ordinary skill in the as of the effective filing date of the claimed invention to have further modified the system of Walton/Kurlic so as to have included displaying user information of the first user having the user tag to the terminal equipment used by the second user in response to receiving a request transmitted by the second user by virtue of used terminal equipment and used for requesting to view the first user having the user tag, wherein the user information comprises a latest association value between the first user and the second user., as taught by Zhou.
Walton/Kurlic discloses a “base” method/system in which users are provided tags on pages/content indicating other users that have interacted with that content (including association indications showing the strength of association with those users), as shown above.  Zhou teaches a comparable method/system in which users are provided tags on pages/content indicating other users that have interacted with that content (including association indications showing the strength of association with those users), as shown above.  Zhou also teaches an embodiment in which user information of the first user having the user tag to the terminal equipment used by the second user is displayed in response to receiving a request transmitted by the second user by virtue of used terminal equipment and used for requesting to view the first user having the user tag, wherein the user information comprises a latest association value between the first user and the second user, as shown above.  One of ordinary skill in the art would have recognized the adaptation of displaying user information of the first user having the user tag to the terminal equipment used by the second user in response to receiving a request transmitted by the second user by virtue of used terminal equipment and used for requesting to view the first user having the user tag, wherein the user information comprises a latest association value between the first user and the second user. to Walton/Kurlic could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Claims 2, 3, 6, 7, 10, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Kulik in further view of Zhou in further view of Sambrani (US 2013/0117261 A1).
In regards to Claims 2 and 15, Walton/Kurlic/Zhou discloses the determination of association values between users when a user requests an interaction with a page of a user, as described above.  Walton/Kurlic/Zhou does not explicitly preclude additional interactions being requested, however, Walton/Kurlic/Zhou also does not explicitly disclose that additional interactions may be made and those interaction used to update association values.  Sambrani teaches:
acquiring attribute information of a target attribute of a preset interaction operation in response to detection that the first user has performed the preset interaction operation on the page; ([0043], “…wherein the levels are dictated by the type of action selected…” (showing “attribute of a preset interaction”))
updating the initial association value according to the attribute information to obtain a new association value; ([0043], “…updating the association strength between any two posters or between the respective posters and the user, based on the interaction…”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Walton/Kurlic/Zhou so as to have included acquiring attribute information of a target attribute of a preset interaction operation in response to detection that the first user has performed the preset interaction operation on the page and updating the initial association value according to the attribute information to obtain a new association value, as taught by Sambrani in order to ensure that the values are up to date based on the most recent data (including data collected subsequent to value determinations) (Sambrani, [0043]). 
Walton/Kurlic/Zhou/Sambrani does not explicitly disclose updating the initial association value displayed on the page to the obtained new association value, however, it would have been obvious to one of ordinary skill in the art as of the effective filing date to have included the updating of any visual displays related with presenting an association value when the related association is altered, since one of the primary functions of Walton is to provide a display that allows users to easily identify responders with higher associations (see Walton, column 12, lines 8-18, shows affinity values (“association values”) translated into icon size, this displays higher affinities as large icons for display on the page, this would allow the user to identify responders based on strength of association).
In regards to Claims 3 and 16, Walton Discloses:
wherein the preset interaction operation further comprises at least one of the following operations: an access operation, and an operation of transmitting a link address of the page and a virtual item associated operation, wherein the virtual item associated operation is used for adding a virtual item into a virtual item set of the second user. (column 7, ¶  1, “…Examples of user interactions with objects include: commenting on posts, sharing links, checking-in to physical locations via a client device 110, accessing content items, and any other suitable interactions…”).  It is also noted that the interactions that can be performed in Sambrani are similar to those that can be performed in Walton.
In regards to Claims 6 and 7, Walton/Kurlic does not explicitly disclose, but Zhou teaches:
displaying user information of the first user having the user tag to the terminal equipment used by the second user in response to receiving a request transmitted by the second user by virtue of used terminal equipment and used for requesting to view the first user having the user tag, wherein the user information comprises a latest association value between the first user and the second user. ([0061]-[0064], users can access information regarding other users (including intimacy/association data) by selecting an icon/tag pertaining that that user)
It would have been obvious to one of ordinary skill in the as of the effective filing date of the claimed invention to have further modified the system of Walton/Kurlic so as to have included displaying user information of the first user having the user tag to the terminal equipment used by the second user in response to receiving a request transmitted by the second user by virtue of used terminal equipment and used for requesting to view the first user having the user tag, wherein the user information comprises a latest association value between the first user and the second user, as taught by Zhou.
Walton/Kurlic discloses a “base” method/system in which users are provided tags on pages/content indicating other users that have interacted with that content (including association indications showing the strength of association with those users), as shown above.  Zhou teaches a comparable method/system in which users are provided tags on pages/content indicating other users that have interacted with that content (including association indications showing the strength of association with those users), as shown above.  Zhou also teaches an embodiment in which user information of the first user having the user tag to the terminal equipment used by the second user is displayed in response to receiving a request transmitted by the second user by virtue of used terminal equipment and used for requesting to view the first user having the user tag, wherein the user information comprises a latest association value between the first user and the second user, as shown above.  One of ordinary skill in the art would have recognized the adaptation of displaying user information of the first user having the user tag to the terminal equipment used by the second user in response to receiving a request transmitted by the second user by virtue of used terminal equipment and used for requesting to view the first user having the user tag, wherein the user information comprises a latest association value between the first user and the second user to Walton/Kurlic could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
In regards to Claims 10 and 11, Walton Discloses:
receiving a new user tag transmitted by the second user by virtue of the used terminal equipment, and changing the user tag corresponding to the second user to the received new user tag in response to receiving a request transmitted by the second user by virtue of used terminal equipment and used for requesting to change the user tag. (column 9, ¶  3, shows the ability to customize the icons used for responders (forming “new” tag), specifies that the customization can be in response to a request made by the viewing user interacting with the page/content/system (customization of icons/tags for responding users is further discussed in multiple places throughout the reference)).
Claims 4, 8, 12 ,and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Kulik in further view of Zhou in further view of Sambrani in further view of Mallet et al. (Patent No. USA 9,071,509 B2).
In regards to Claims 4 and 17, Walton/Kurlic/Zhou/Sambrani does not explicitly disclose, but Mallet teaches:
adding a virtual item corresponding to the initial association value into a virtual item set of the first user; and after the initial association value is updated according to the attribute information to obtain the new association value, adding a virtual item corresponding to the obtained new association value into the virtual item set of the first user. (Claim 2; Claim 7; Claim 12], “color content” is a virtual effect which represents a virtual item as interpreted view of Applicant’s disclosure (“Wherein, the virtual item may include…a virtual special effect...”), it is also noted that the virtual item in Mallet can be provided to any user)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Walton/Kurlic/Zhou/Sambrani so as to have included adding a virtual item corresponding to the initial association value into a virtual item set of the first user; and after the initial association value is updated according to the attribute information to obtain the new association value, adding a virtual item corresponding to the obtained new association value into the virtual item set of the first user, as taught by Mallet in order to provide a display that allows users to easily identify other users to whom they are connected and related association levels (Walton, column 12, lines 8-18; Mallet, Claim 2).
In regards to Claim 12, Walton Discloses:
receiving a new user tag transmitted by the second user by virtue of the used terminal equipment, and changing the user tag corresponding to the second user to the received new user tag in response to receiving a request transmitted by the second user by virtue of used terminal equipment and used for requesting to change the user tag. (column 9, ¶  3, shows the ability to customize the icons used for responders (forming “new” tag), specifies that the customization can be in response to a request made by the viewing user interacting with the page/content/system (customization of icons/tags for responding users is further discussed in multiple places throughout the reference)).
In regards to Claims 8, Walton/Kurlic does not explicitly disclose, but Zhou teaches:
displaying user information of the first user having the user tag to the terminal equipment used by the second user in response to receiving a request transmitted by the second user by virtue of used terminal equipment and used for requesting to view the first user having the user tag, wherein the user information comprises a latest association value between the first user and the second user. ([0061]-[0064], users can access information regarding other users (including intimacy/association data) by selecting an icon/tag pertaining that that user)
It would have been obvious to one of ordinary skill in the as of the effective filing date of the claimed invention to have further modified the system of Walton/Kurlic so as to have included displaying user information of the first user having the user tag to the terminal equipment used by the second user in response to receiving a request transmitted by the second user by virtue of used terminal equipment and used for requesting to view the first user having the user tag, wherein the user information comprises a latest association value between the first user and the second user, as taught by Zhou.
Walton/Kurlic discloses a “base” method/system in which users are provided tags on pages/content indicating other users that have interacted with that content (including association indications showing the strength of association with those users), as shown above.  Zhou teaches a comparable method/system in which users are provided tags on pages/content indicating other users that have interacted with that content (including association indications showing the strength of association with those users), as shown above.  Zhou also teaches an embodiment in which user information of the first user having the user tag to the terminal equipment used by the second user is displayed in response to receiving a request transmitted by the second user by virtue of used terminal equipment and used for requesting to view the first user having the user tag, wherein the user information comprises a latest association value between the first user and the second user, as shown above.  One of ordinary skill in the art would have recognized the adaptation of displaying user information of the first user having the user tag to the terminal equipment used by the second user in response to receiving a request transmitted by the second user by virtue of used terminal equipment and used for requesting to view the first user having the user tag, wherein the user information comprises a latest association value between the first user and the second user to Walton/Kurlic could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Kulik in further view of Zhou in further view of Kalinowski et al. (CA 2969094 C).
In regards to Claim 13, Walton/Kurlic/Zhou does not explicitly disclose, but Kalinowski teaches:
amending parameters for characterizing a user permission according to a latest association value corresponding to the first user to enable the first user to have a permission corresponding to the latest association value. ([0149]-[0151], shows the determination of user affinities between social networking objects (“objects” can consist of two users), including “…continuously updated based on continued tracking of the actions upon which the coefficient is based”; [0091], “…sharing is permitted based on social-graph information (e.g., sharing may be permissive with entities for which the user has indicated an affinity via a "like," "follow," or other social-networking action).”, also provides additional examples of permission based on strength of association data (such a s degrees of separation) which are similar in concept to permissions based on affinities )
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Walton/Kurlic/Zhou so as to have included amending parameters for characterizing a user permission according to a latest association value corresponding to the first user to enable the first user to have a permission corresponding to the latest association value, as taught by Kalinowski in order to allow for different users of different association levels to be provided appropriate permissions (Kalinowski, [0091], “…the user may specify that a greater amount of social-networking information may be shared with first degree connections of the user in social graph 200 than the amount shared with second or greater degree connections.”, as stated above, the use of degrees of separation would be comparable and similar in scope to the use of affinities for these purposes). 

Additional Prior Art Not Relied Upon
Zhang et al. (CN 106028166 A).  Allows content viewers to interact with the content page and indicates the interactions with user labels on the content page (see at least [0105]-[0124], as provided and discussed in PCT/CN2020/070352).
Teng et al. (Patent No. US 10,291,665 B1).  Interactions by users affect the affinity associations between content providers and viewing users and updates ranking of users (see at least Abstract; column 9, P 1; Claims 1-10).

Response to Arguments
Applicant’s arguments filed 4/8/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101:
Applicant asserts that the claims “impose a meaningful limit” and “integrate the exception into a practical application”.  Applicant fails to provide support, evidence, or arguments to support these assertions.  Applicant’s remarks consist of a verbatim recitation of the claim language followed by a narrative description of the claim language.  Applicant fails to identify what the practical application is, what court considerations are being relied upon and/or how the claimed invention is integrated into the alleged practical application. 
II. Rejection of Claims under 35 U.S.C. §103:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For example, Applicant’s remarks regarding Walton and Kulik regard those references not showing specific material for which those references were not applied, but rather the material was rejected using a combination of references (that includes Zhou).  Applicant’s remarks regarding Zhou are unclear and confusing because Zhou was not specifically used to reject the referenced claim material.
Applicant also refers to material in the references such as types of content (Walton) or activity (Kulik), however, Applicant does not clearly explain the relevance of this material.  For example, simply because the reference recite a specific type of activity or content does not necessarily make it inapplicable to the claims.  Applicant has not demonstrated that the processes performed on the activities and content of the references cannot be performed on any activities and content in Applicant’s claimed invention in the same manner (noting that any activities and content in Applicant’s claims is recited generically).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        May 6, 2022


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629